--------------------------------------------------------------------------------

LOCK-UP AGREEMENT

            THIS LOCK-UP AGREEMENT (this “Agreement”) is made as of [         ]
by and among (i) American Lorain Corporation, a Nevada corporation (including
any successor entity thereto, the “Purchaser”), and (ii) each of the persons
listed on the signature page hereto (collectively, the “Restricted Holders”).
Any capitalized term used but not defined in this Agreement will have the
meaning ascribed to such term in the Share Exchange Agreement.

            WHEREAS, on the date hereof, Purchaser and the Restricted Holders
entered into that certain Share Exchange Agreement (as amended from time to time
in accordance with the terms thereof, the “Share Exchange Agreement”), by and
among Purchaser, Shengrong Environmental Protection Holding Company Limited a
business company incorporated in the British Virgin Islands with limited
liability (the “Company”) and the Restricted Holders, pursuant to which, subject
to the terms and conditions thereof, Purchaser will acquire from the Restricted
Holders all of the issued and outstanding equity interests of the Company in
exchange for 114,000,000 shares of common stock of the Purchaser (including any
equity securities paid as dividends or distribution with respect to such shares
or into which such shares are exchanged or converted, the “Exchange Shares”);
and

            WHEREAS, pursuant to the Share Exchange Agreement, and in view of
the valuable consideration to be received by the Restricted Holders thereunder,
Purchaser and the Restricted Holders desire to enter into this Agreement,
pursuant to which the Exchange Shares shall become subject to limitations on
disposition as set forth herein.

            NOW, THEREFORE, in consideration of the premises set forth above,
which are incorporated in this Agreement as if fully set forth below, and
intending to be legally bound hereby, the parties hereby agree as follows:

            1. Lock-Up Provisions.

                                 (a) Each Restricted Holder hereby agrees not
to, during the period commencing from the consummation of the transactions
contemplated by the Share Exchange Agreement (the “Closing”) and ending on (x)
the one (1) year anniversary of the date of the Closing (the “Lock-Up Period”):
(i) lend, offer, pledge, hypothecate, encumber, donate, assign, sell, contract
to sell, sell any option or contract to purchase, purchase any option or
contract to sell, grant any option, right or warrant to purchase, or otherwise
transfer or dispose of, directly or indirectly, any Exchange Shares, (ii) enter
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of the Exchange Shares or
(iii) publicly disclose the intention to do any of the foregoing, whether any
such transaction described in clauses (i), (ii), or (iii) above is to be settled
by delivery of the Exchange Shares or other securities, in cash or otherwise
(any of the foregoing described in clauses (i), (ii), or (iii), a “Prohibited
Transfer”). The foregoing sentence shall not apply to the transfer of any or all
of the Exchange Shares owned by a Restricted Holder, either during his lifetime
or on death, (A) by gift, will or intestate succession, or (B) to any Affiliate,
shareholder, member, partner or trust beneficiary, as the case may be, of such
Restricted Holder; provided, however, that in any of cases (A) or (B) it shall
be a condition to such transfer that the transferee executes and delivers to
Purchaser an agreement stating that the transferee is receiving and holding the
Exchange Shares subject to the provisions of this Agreement, and there shall be
no further transfer of such Exchange Shares except in accordance with this
Agreement. Each Restricted Holder further agrees to execute such agreements as
may be reasonably requested by Purchaser that are consistent the foregoing or
that are necessary to give further effect thereto.

                                 (b) Notwithstanding the foregoing, each
Restricted Holder may during the Lock-Up Period pledge their Exchange Shares
(other than their Escrow Shares) to an unaffiliated third party as a guarantee
to secure borrowings made by such third party to the Company or any of its
Subsidiaries.

                                 (c) If any Prohibited Transfer is made or
attempted contrary to the provisions of this Agreement, such purported
Prohibited Transfer shall be null and void ab initio, and Purchaser shall refuse
to recognize any such purported transferee of the Exchange Shares as one of its
equity holders for any purpose. In order to enforce this Section 1, Purchaser
may impose stop-transfer instructions with respect to the Exchange Shares of
each Restricted Holder (and permitted transferees and assigns thereof) until the
end of the Lock-Up Period.

--------------------------------------------------------------------------------

                                 (d) During the Lock-Up Period, each certificate
evidencing any Exchange Shares shall be stamped or otherwise imprinted with a
legend in substantially the following form, in addition to any other applicable
legends:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER SET FORTH IN A LOCK-UP AGREEMENT DATED AS OF [                   ] BY
AND AMONG THE ISSUER OF SUCH SECURITIES (THE “COMPANY”) AND CERTAIN OF THE
COMPANY’S SHAREHOLDERS, AS AMENDED. A COPY OF SUCH LOCK-UP AGREEMENT WILL BE
FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE HOLDER HEREOF UPON WRITTEN
REQUEST.”

            2. Miscellaneous.

                                 (a) Termination of Share Exchange Agreement.
Notwithstanding anything to the contrary contained herein, in the event that the
Share Exchange Agreement is terminated in accordance with its terms prior to the
Closing, this Agreement and all rights and obligations of the parties hereunder
shall automatically terminate and be of no further force or effect.

                                 (b) Binding Effect; Assignment. This Agreement
and all of the provisions hereof shall be binding upon and inure to the benefit
of the parties hereto and their respective permitted successors and assigns.
This Agreement and all obligations of each Restricted Holder are personal to
such Restricted Holder and may not be transferred or delegated by such
Restricted Holder at any time. Purchaser may freely assign any or all of its
rights under this Agreement, in whole or in part, to any successor entity
(whether by merger, consolidation, equity sale, asset sale or otherwise) without
obtaining the consent or approval of any Restricted Holder.

                                 (c) Third Parties. Nothing contained in this
Agreement or in any instrument or document executed by any party in connection
with the transactions contemplated hereby shall create any rights in, or be
deemed to have been executed for the benefit of, any person that is not a party
hereto or thereto or a successor or permitted assign of such a party.

                                 (d) Governing Law; Jurisdiction. This Agreement
and any dispute or controversy arising out of or relating to this Agreement
shall be governed by and construed in accordance with the laws of the State of
New York, without regard to the conflict of law principles thereof. All Actions
arising out of or relating to this Agreement shall be heard and determined
exclusively in any state or federal court located in New York, New York (or in
any court in which appeal from such courts may be taken) (the “Specified
Courts”). Each party hereto hereby (i) submits to the exclusive jurisdiction of
any Specified Court for the purpose of any Action arising out of or relating to
this Agreement brought by any party hereto and (ii) irrevocably waives, and
agrees not to assert by way of motion, defense or otherwise, in any such Action,
any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or the transactions
contemplated hereby may not be enforced in or by any Specified Court. Each party
agrees that a final judgment in any Action shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law. Each party irrevocably consents to the service of the summons
and complaint and any other process in any other action or proceeding relating
to the transactions contemplated by this Agreement, on behalf of itself, or its
property, by personal delivery of copies of such process to such party at the
applicable address set forth in Section 2(g). Nothing in this Section 2(d) shall
affect the right of any party to serve legal process in any other manner
permitted by applicable law.

                                 (e) WAIVER OF JURY TRIAL. EACH OF THE PARTIES
HERETO HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND
(ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 2(e).

--------------------------------------------------------------------------------

                                 (f) Interpretation. The titles and subtitles
used in this Agreement are for convenience only and are not to be considered in
construing or interpreting this Agreement. In this Agreement, unless the context
otherwise requires: (i) any pronoun used in this Agreement shall include the
corresponding masculine, feminine or neuter forms, and the singular form of
nouns, pronouns and verbs shall include the plural and vice versa; (ii)
“including” (and with correlative meaning “include”) means including without
limiting the generality of any description preceding or succeeding such term and
shall be deemed in each case to be followed by the words “without limitation”;
(iii) the words “herein,” “hereto,” and “hereby” and other words of similar
import in this Agreement shall be deemed in each case to refer to this Agreement
as a whole and not to any particular section or other subdivision of this
Agreement; and (iv) the term “or” means “and/or”. The parties have participated
jointly in the negotiation and drafting of this Agreement. Consequently, in the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provision of this Agreement.

                                 (g) Notices. All notices, consents, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been duly given when delivered (i) in person, (ii) by facsimile or other
electronic means, with affirmative confirmation of receipt, (iii) one Business
Day after being sent, if sent by reputable, nationally recognized overnight
courier service or (iv) three (3) Business Days after being mailed, if sent by
registered or certified mail, pre-paid and return receipt requested, in each
case to the applicable party at the following addresses (or at such other
address for a party as shall be specified by like notice):

    If to Purchaser after the Closing, to With copies to (which shall not
constitute notice):         Hubei Shengrong Environmental Protection Ellenoff
Grossman & Schole LLP Energy-Saving and Technology Co. Ltd., 1345 Avenue of the
Americas, 11th Floor Qiaokou Nanniwan Changfeng Science New York, New York 10105
and Technology Industrial Park Attention: Richard I. Anslow Western Avenue
Facsimile No.: (212) 370-7889 Building 3 Telephone No.: (212) 370-1300 Wuhan,
430034 Email: ranslow@egsllp.com China          

If to any Restricted Holder, to the address of such Restricted Holder as set
forth under the name of such Restricted Holder on the signature pages hereto.

 

                                 (h) Amendments and Waivers. Any term of this
Agreement may be amended and the observance of any term of this Agreement may be
waived (either generally or in a particular instance, and either retroactively
or prospectively) only with the written consent of Purchaser, and Restricted
Holders holding a majority of the Exchange Shares held by all Restricted
Holders. No failure or delay by a party in exercising any right hereunder shall
operate as a waiver thereof. No waivers of or exceptions to any term, condition,
or provision of this Agreement, in any one or more instances, shall be deemed to
be or construed as a further or continuing waiver of any such term, condition,
or provision.

                                 (i) Severability. In case any provision in this
Agreement shall be held invalid, illegal or unenforceable in a jurisdiction,
such provision shall be modified or deleted, as to the jurisdiction involved,
only to the extent necessary to render the same valid, legal and enforceable,
and the validity, legality and enforceability of the remaining provisions hereof
shall not in any way be affected or impaired thereby nor shall the validity,
legality or enforceability of such provision be affected thereby in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties will substitute for
any invalid, illegal or unenforceable provision a suitable and equitable
provision that carries out, so far as may be valid, legal and enforceable, the
intent and purpose of such invalid, illegal or unenforceable provision.

--------------------------------------------------------------------------------

                                 (j) Specific Performance. Each Restricted
Holder acknowledges that its obligations under this Agreement are unique,
recognizes and affirms that in the event of a breach of this Agreement by any
Restricted Holder, money damages may be inadequate and Purchaser may have not
adequate remedy at law, and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed by a
Restricted Holder in accordance with their specific terms or were otherwise
breached. Accordingly, Purchaser shall be entitled to seek an injunction or
restraining order to prevent breaches of this Agreement by any Restricted Holder
and to seek to enforce specifically the terms and provisions hereof, without the
requirement to post any bond or other security or to prove that money damages
would be inadequate, this being in addition to any other right or remedy to
which such party may be entitled under this Agreement, at law or in equity.

                                 (k) Entire Agreement. This Agreement (including
any Schedules hereto) constitutes the full and entire understanding and
agreement among the parties with respect to the subject matter hereof, and any
other written or oral agreement relating to the subject matter hereof existing
between the parties is expressly canceled; provided, that, for the avoidance of
doubt, the foregoing shall not affect the rights and obligations of the parties
under the Share Exchange Agreement or any Ancillary Document. Notwithstanding
the foregoing, nothing in this Agreement shall limit any of the rights or
remedies of Purchaser or any of the obligations of the Restricted Holders under
any other agreement between the Restricted Holders and Purchaser or any
certificate or instrument executed by the Restricted Holders in favor of
Purchaser, and nothing in any other agreement, certificate or instrument shall
limit any of the rights or remedies of Purchaser or any of the obligations of
the Restricted Holders under this Agreement.

                                 (l) Counterparts; Facsimile. This Agreement may
also be executed and delivered by facsimile signature or by email in portable
document format in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the parties have executed this Lock-Up Agreement
as of the date first written above.

  Purchaser:       AMERICAN LORAIN CORPORATION,   a Nevada corporation

 

  By:        Name:     Title:

 

  Restricted Holders:       China Sunlong Environmental Technology Inc. a Cayman
  Islands company

 

  By:        Name: Jianzhen Li     Title: Director

 

  Jie Tu

 

  By:        Name: Jie Tu

 

  Ying Zhang

 

  By:        Name: Ying Zhang

 

  Act Power Limited,   a British Virgin Islands company

 

  By:        Name: Xianhua Zhou     Title: Director

 

  Citi Profit Investment Group Limited,   a British Virgin Islands company


--------------------------------------------------------------------------------


  By:                 Name: Shaohua Zhou              Title: Director

 

  Jayway International Holdings Co., Ltd.,   a British Virgin Islands company

 

  By:        Name: Hui Li     Title: Director

 

  Sky Tank Limited,   a British Virgin Islands company

 

  By:       Name: Manli Long     Title: Director

 

  Huiying Liang

 

  By:       Name: Huiying Liang

 

  Patriot Management Ltd.   a British Virgin Islands company

 

  By:       Name: Ziqiang Zheng     Title: Director

 

  Min Wang

 

  By:       Name: Min Wang

 

  Citi Profit Investment Holding Limited,   a British Virgin Islands company

 

  By:       Name: Jin’ai Huang     Title: Director

 

  Sky Tank Investment International Holdings Co., Ltd.,   a British Virgin
Islands company


--------------------------------------------------------------------------------


  By:       Name: Mei Le     Title: Director

 

  Havesuccess Investment Limited,   a British Virgin Islands company

 

  By:       Name: Huazhen Lin     Title: Director

 

  HHM International Inc.,   a British Virgin Islands company

 

  By:       Name: Haimei Huang     Title: Director

[Signature Page to Lock-Up Agreement]

--------------------------------------------------------------------------------